                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                        No. 1:18-cr-01828-JCH

SHAKEAM J. KINNEY and
LALONZO SIMMONS,

       Defendants.



                         MEMORANDUM OPINION AND ORDER

       The relevant facts of this case arise from a series of four armed robberies of Subway

restaurants and marijuana dispensaries in the spring of 2018. Early police investigation of the

first robbery zeroed-in on a man named C. Ramos-Goodrich as a primary suspect. However, Mr.

Ramos-Goodrich dropped-out as a suspect when surveillance of him produced no leads and a

state judge refused to authorize a warrant for his arrest. Meanwhile, three more robberies

unfolded, and a trail of clues pointed to Defendants as suspects. So police went to a different

state judge and obtained warrants to search Defendants’ homes. In the accompanying affidavits,

police made no mention of Mr. Ramos-Goodrich’s earlier role as a suspect or the fact that a

judge had previously denied a warrant for his arrest.

       The second judge authorized the search warrants and police executed the warrant on

Defendant Shakeam J. Kinney’s home, police found numerous firearms in Mr. Kinney’s home,

leading to federal charges. Mr. Kinney filed a motion to suppress evidence of the firearms,

arguing that under Franks v. Delaware, 438 U.S. 154 (1978), the police’s failure to mention Mr.

Ramos-Goodrich in their affidavits amounted to material omissions that affected the issuing
judge’s probable cause determination. The Court held a hearing on the motion on February 5,

2019. After carefully considering the motion, briefs, evidence from the hearing, and relevant law,

the Court concludes that the motion should be denied.

I.       FACTUAL BACKGROUND

         The Court makes the following findings of fact, as supported by the record, in accordance

with Rule 12(d) of the Federal Rules of Criminal Procedure.

         On March 19, 2018 two individuals robbed a Subway restaurant in Albuquerque, New

Mexico by gunpoint. The restaurant employees described one of the robbers as a six-foot-five-

inch African-American male, 250-plus pounds, dressed in black and carrying an AK-47 style

rifle. The second robber was described as an African-American or Hispanic-American male of

average height and build with facial hair and carrying a handgun. The robbers fired bullets in the

restaurant, leaving behind casings which officers sent to the Bureau of Alcohol, Tobacco,

Firearms and Explosives (ATF) for testing. Video footage captured the robbers fleeing in a

Dodge Caravan with the license plate clearly visible.

         Albuquerque Police Department Detective Tyler Burt traced the Dodge’s license plate to

a man named A. Salazar-Amador, who lived at the Continental Arms Apartments, an apartment

complex in Southeast Albuquerque. 1 Police surveilled the Dodge, Mr. Salazar-Amador, and the

apartment complex for a while. But the surveillance of Mr. Salazar-Amador generated no leads

that he was involved in the robbery. However, from time-to-time police did observe a different

man at the apartment complex who physically resembled the description of the larger Subway

robber. Officers learned that this man’s name was C. Ramos-Goodrich and that he and Mr.




1
    As it happens, Mr. Kinney also resided at the Continental Arms Apartments.
                                                 2
Salazar-Amador were Facebook friends. These facts led officers to suspect that Mr. Ramos-

Goodrich was the larger of the Subway robbers.

        Detective Burt assembled a photo line-up that included Mr. Ramos-Goodrich’s photo and

showed the photos to the Subway employees. Neither employee positively identified anyone.

One employee did say that Mr. Ramos-Goodrich “kinda” looked like one of the robbers, but

ultimately concluded that Mr. Ramos-Goodrich was not the robber because the employee knew

Mr. Ramos-Goodrich and so knew he was not the perpetrator. The other employee said that Mr.

Ramos-Goodrich could have been the robber, saying that he was 60% certain of that

identification.

        Based on the employees’ statements, Mr. Salazar-Amador and Mr. Ramos-Goodrich’s

Facebook friendship, Mr. Ramos-Goodrich’s presence at the apartment complex, and Detective

Burt’s review of the Subway video footage, Detective Burt applied for an arrest warrant for Mr.

Ramos-Goodrich on March 23, 2018. The judge denied the warrant, finding no probable cause.

Detective Burt did, however, obtain a warrant to search Mr. Ramos-Goodrich’s historical cellular

phone data to discern whether the phone’s tracking data would have placed him at the Subway

on the day of the robbery.

        On April 3, 2018, two same-day armed robberies occurred, one of another Subway

restaurant and one of a marijuana dispensary. Only one individual robbed the Subway restaurant

that morning, while two individuals robbed the marijuana dispensary later in the day. A witness

at the second robbery described one of the suspects as a “huge” African-American man, standing

at about six feet and five inches. The second suspect, the shorter of the two, wore black and neon

green Nike running shoes. A silver Mercedes sedan was used in both robberies.




                                                 3
       Detective Burt traced the Mercedes’ license plate to Defendant Lalonzo Simmons.

Detective Burt’s search of the Motor Vehicle Database showed that Mr. Simmons was six-foot-

five, African-American, and weighed 290 pounds. The next day, on April 4, officers obtained a

warrant to place a GPS tracker on Mr. Simmons’ car. Moreover, Detective Burt’s review of the

video footage from the first Subway robbery on March 19, 2108 and the marijuana dispensary

robbery showed that the taller suspect wielded the same distinctive rifle in each robbery. It was

at this point that Detective Burt realized that officers misidentified Mr. Ramos-Goodrich for Mr.

Simmons.

        Meanwhile, on April 9, 2018 ATF got back to Detective Burt about the two bullet

casings found at the first Subway restaurant robbery from March. According to ATF, the casings

were connected to casings recovered from a shooting that happened across the street from the

Continental Arms Apartments. This shooting occurred two-days after the first Subway robbery,

or on March 21, 2018. Officers spoke to the Continental Arms Apartment manager, who said that

she saw Mr. Kinney entering the building after the shooting. At that point police earnestly

suspected Mr. Kinney was involved in that shooting and possibly the robberies because of the

matching bullet casings and his physical resemblance to the smaller of the robbers seen on video

footage. Police began surveilling Mr. Kinney throughout April 2018. On April 10, 2018, for

example, officers saw Mr. Kinney at the Continental Arms Apartments wearing black and neon

green Nike shoes. Detective Burt no longer considered Mr. Ramos-Goodrich a suspect in any of

the robberies.

       On May 1, 2018 at about ten o’clock in the morning, Defendants were allegedly seen on

video robbing another marijuana dispensary by gunpoint. Footage allegedly captured Mr. Kinney

entering the dispensary with his face uncovered, firing a round into the ceiling, and putting a gun



                                                4
to an employee’s head as she emptied the cash register. Mr. Simmons was filmed standing guard

at the door. Two-minutes later, the men fled in a stolen getaway truck that was found abandoned

about an hour later. The GPS tracker on Mr. Simmons’ Mercedes revealed that the Mercedes was

in the same location where the truck was found abandoned, suggesting that the Mercedes

retrieved Defendants from the getaway truck.

        Arrest warrants were assembled. At 7:52 P.M. a state judge signed a warrant to search

Mr. Kinney’s apartment, which officers executed at 8:56 P.M. However, the Computer Aided

Dispatch or “CAD” report had a notation – “Entry is Inside” – at 7:31 P.M, roughly 20 minutes

before the judge signed the search warrant. Detective Burt could not explain the chronology of

entries appearing on the CAD report and why the “Entry is Inside” notation appeared before the

judge authorized the warrant because he was not on the scene. But he stated his belief that

officers made pre-entry into the home to perform a protective sweep to ensure the house was safe

for entry.

II.     PROCEEDINGS

        On May 31, 2018, a grand jury charged Defendants in a four-count indictment that

stemmed from the alleged fourth robbery of the marijuana dispensary on May 1, 2018. See

Redacted Indictment, ECF No. 16; Criminal Complaint, ¶¶ 7-52, ECF No. 1. Count I charges

Defendants with violating the Hobbs Act, 18 U.S.C. § 1951(a) for interfering with interstate

commerce by robbery and violence. Count II charges Defendants with brandishing and

discharging firearms in furtherance of the robbery in violation of 18 U.S.C. § 924(c). Finally,

Counts III and IV separately charge Defendants with being felons in possession of a firearm. On

February 13, 2019, a grand jury returned a superseding indictment against Defendants. See

Superseding Indictment, ECF No. 61. The superseding indictment largely maintained the original



                                               5
counts against Defendants, but added counts stemming from the March 19, 2018 Subway

robbery (Counts I and II), the April 3, 2018 marijuana dispensary robbery (Counts III and IV).

See id.

          In his motion to suppress evidence, Mr. Kinney contended that the “central issue” in the

original indictment was the identity of the robbers. Given that Mr. Kinney and Mr. Ramos-

Goodrich both had a presence at the Continental Arms Apartments complex, Mr. Kinney

believes that Detective Burt should have included all of the background facts concerning Mr.

Ramos-Goodrich in his search warrant affidavit to the issuing judge. That aside, in his motion

and at the suppression hearing Mr. Kinney suggested that officers’ warrantless pre-entry was

unjustified.

III.      LEGAL STANDARD

          The Fourth Amendment provides: “The right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and

no Warrants shall issue, but upon probable cause ….” U.S. Const., amend. IV. A search warrant

must be based upon probable cause, which a reviewing court determines by examining the

affidavit supporting the warrant. See United States v. Cooper, 654 F.3d 1104, 1124 (10th Cir.

2011). The court determines the “sufficiency of the affidavit upon which a warrant is issued by

looking at the totality of the circumstances and simply ensuring that the magistrate had a

substantial basis for concluding that probable cause existed.” Id. (quoting Illinois v. Gates, 462

U.S. 213, 238-39 (1983)). Probable cause to search or seizes exists when, under the totality of

the circumstances, “there is a fair probability that the contraband or evidence of a crime will be

found in a particular place.” Illinois, 462 U.S. at 238.




                                                  6
        Mr. Kinney contends that officers’ alleged omission concerning Mr. Ramos-Goodrich

affected the state judge’s probable cause determination and that suppression of the firearms is

required under Franks. “Under Franks, a hearing on the veracity of the affidavit supporting a

warrant is required if the defendant makes a substantial showing that the affidavit contains

intentional or reckless false statements and if the affidavit, purged of its falsities, would not be

sufficient to support a finding of probable cause.” United States v. Kennedy, 131 F.3d 1371, 1376

(10th Cir. 1997). “[T]he standards of deliberate falsehood and reckless disregard set forth in

Franks apply to material omissions, as well as affirmative falsehoods.” Id. “To establish reckless

disregard in the presentation of information to a magistrate judge, there must exist evidence that

the officer in fact entertained serious doubts as to the truth of his allegations ... and [a] factfinder

may infer reckless disregard from circumstances evincing obvious reasons to doubt the veracity

of the allegations.” Stonecipher v. Valles, 759 F.3d 1134, 1142 (10th Cir. 2014). The district

court must suppress evidence if it finds, by a preponderance of the evidence after a hearing, that

the affidavit contains false statements or material omissions that were essential to the authorizing

judge’s probable cause determination. Kennedy, 131 F.3d at 1376.

        Normally a defendant must make a “substantial preliminary showing” to be entitled to an

evidentiary hearing to demonstrate a Franks violation. Franks, 438 U.S. at 170. “Defendants

must point out specifically the portion of the warrant affidavit that is claimed to be false; and

they should be accompanied by a statement of supporting reasons. Affidavits or sworn or

otherwise reliable statements of witnesses should be furnished, or their absence satisfactorily

explained.” United States v. Cooper, 654 F.3d 1104, 1128 (10th Cir. 2011) (citations and

quotations omitted). It is within the district court’s discretion to hold a Franks hearing even if a

defendant does not make a substantial preliminary showing. See United States v. Herrera, 782



                                                   7
F.3d 571, 573 (10th Cir. 2015) (stating that under Franks judges have discretion to “allow a

claimant a fuller hearing that the law demands” and that courts often “err on the side of granting

more process that might be strictly necessary[.]”).

IV.    ANALYSIS

       The Court analyzes whether Mr. Kinney, by a preponderance of the evidence, has carried

his burden of proof under the first-prong of Franks to show that Detective Burt’s search warrant

affidavit contained material omissions. In the portion of the search warrant affidavit at issue,

Detective Burt describes the first Subway robbery as follows and stated in full:

       I have been investigating a series of armed robbery [sic] that have occurred within
       the Albuquerque Metro Area beginning in 03/19/2018. During the robberies …
       the suspects have been armed with handguns and assault rifles. The suspects have
       discharged their weapons during two separate robberies. One suspects [sic] is
       described to be a dark complicated [sic] African American male who is described
       to be approximately 6’5’’ 290 lbs. The second suspect was described to be a
       lighter skinned African American or possibly Hispanic.

       Through my investigation of … this case the registered owner of the Mercedes …
       was identified as Lalonzo James Simmons. Through MVD Lalonzo is described
       to be 6’5’’ tall and weighs 290 lbs. The vehicle has been under surveillance and
       Detectives have identified Lalonzo as driving the vehicle.

Def.’s Mot. to Suppress, ECF No. 39-2 at 4.

       Mr. Kinney contends that Detective Burt omitted the history of “significant investigative

work” of Mr. Ramos-Goodrich including: (a) the Subway employees’ potential identification of

Mr. Ramos-Goodrich as a suspect; (b) Mr. Salazar-Amador and Mr. Ramos-Goodrich’s

Facebook friendship; (c) Mr. Ramos-Goodrich’s presence at the Continental Arms Apartments

where the Dodge was parked; (d) Detective Burt’s “positive identification” of Mr. Ramos-

Goodrich as the assailant after his review of the Subway’s video footage; and (e) the fact that

Detective Burt obtained a warrant to search Mr. Ramos-Goodrich’s historical cell phone data

associated with his location on the day of the robbery. Mr. Kinney also argues that the affidavit

                                                 8
should have noted that four-days after the first Subway robbery, Detective Burt applied for and

was denied an arrest warrant for Mr. Ramos-Goodrich. Had all this information been provided to

the issuing judge, no warrant would have issued.

       Mr. Kinney has failed to carry his burden of proof, by a preponderance of the evidence,

to show that the challenged portions of the affidavit contained omissions. “[I]n order to

invalidate a warrant based on a reckless omission, the information excluded from the affidavit

must be material to the magistrate judge’s finding of probable cause.” Kennedy, 131 F.3d at

1377. “An omission is material if it is so probative as to negate probable cause.” United States v.

Ruiz, 664 F.3d 833, 838 (10th Cir. 2012) (citations and quotations omitted). Even if the affidavit

included every detail about the investigation of Mr. Ramos-Goodrich and the fact that a different

judge had previously denied a warrant for his arrest, the issuing judge would have granted the

search warrant all the same The issuing judge was presented with information from a presumably

reliable source, the apartment complex manager, that Mr. Kinney was seen entering the complex

after a nearby shooting and that casings found from that shooting were from the same gun used

in the first Subway robbery. The affidavit additionally explained that Mr. Kinney was visibly

seen robbing a business on camera and that the Defendants fled in a stolen getaway truck; that

police had already connected Mr. Simmons’ Mercedes to another robbery; and that the same

Mercedes was tracked to the site where Defendants abandoned the stolen truck.

       These facts supported probable cause and no information about Mr. Ramos-Goodrich

would have altered that result. The judge who refused to authorize Mr. Ramos-Goodrich’s arrest

did so for good reason: much of the information about him was indeterminate. His presence at

the apartment complex and Facebook friendship with Mr. Salazar-Amador were innocuous

details that did not amount to probable cause. While Detective Burt “positively identified” Mr.



                                                9
Ramos-Goodrich as one of the perpetrators of the first Subway robbery days after it occurred,

one of the Subway employees who knew Mr. Ramos-Goodrich told the detective that he was not

involved. No facts concerning Mr. Ramos-Goodrich would have altered the issuing judge’s

finding of probable cause, especially since that judge was told that video footage of the fourth

robbery showed Mr. Kinney’s face uncovered. Because the facts concerning Mr. Ramos-

Goodrich would not “negate probable cause,” Ruiz, 664 F.3d at 838, the Court finds that

Detective Burt did not recklessly omit material facts from the affidavit presented to the issuing

judge.

V.       CONCLUSION

         IT IS THEREFORE ORDERED that Defendant Shakeam Kinney’s Motion to

Suppress Evidence Based on Franks v. Delaware Omissions in Search Warrant [ECF No. 39] is

DENIED.

         IT IS SO ORDERED.


                                                           _____________________________
                                                           Judith C. Herrera
                                                           U.S. District Judge




                                               10
